DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 03/18/2021.  Examiner acknowledged that claims 3-4, 6, 10-13 and 15-16 are amended.  Currently, claims 1-16 are pending.
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3-10, 14 and 16 are objected to because of the following informalities:  
Claim 1 ln12, “a minimum” should be --the minimum-- to reference the limitation in line 7.
Claim 1 ln13, “a maximum” should be --the maximum-- to reference the limitation in line 8.
Claim 1 ln14, “the regulator” lacks antecedent basis.
Claim 3 ln1, 2, 3, “the regulator” lacks antecedent basis.
Claim 4 ln5, “the LED” lacks antecedent basis.
Claim 4 ln6, “the value” lacks antecedent basis.
Claim 4 ln6, “the LED” lacks antecedent basis.
Claim 5 ln4, “the expected” lacks antecedent basis.
Claim 5 ln4, “the LED” lacks antecedent basis.
Claim 6 ln3, “the current” lacks antecedent basis.
Claim 6 ln4, “the measured LED current” lacks antecedent basis.

Claim 6 ln5, “the measured LED current” lacks antecedent basis.
Claim 7 ln1, “the driver” lacks antecedent basis.
Claim 7 ln3, “the LEDs” lack antecedent basis.
Claim 7 ln3, “the switches” lack antecedent basis.
Claim 7 ln3, “the LEDs” lack antecedent basis.
Claim 7 ln7, “the parallel switches” lack antecedent basis.
Claim 7 ln8, “the increasing” should be --the increasing of-- for proper sentence structure.
Claim 7 ln8, “the value” lacks antecedent basis.
Claim 7 ln8, “the measured LED current” lacks antecedent basis.
Claim 7 ln9, “the parallel switches” lack antecedent basis.
Claim 7 ln11, “the LED setpoint” lacks antecedent basis.
Claim 7 ln16, “the regulator” lacks antecedent basis.
Claim 8 ln3, “the required power” should be --the required value of the power supply-- to reference the limitation in line 2.
Claim 8 ln4, “the parallel switches” lack antecedent basis.
Claim 8 ln4, “the conductive state” lacks antecedent basis.
Claim 9 ln3, “the parallel switches” lack antecedent basis.
Claim 10 ln3, “the value of the feedback signal” lack antecedent basis.
Claim 10 ln4, “the regulator” lacks antecedent basis.
Claim 10 ln5, “the value of the feedback signal” lack antecedent basis.
Claim 14 ln2, add -- , -- after the term source
Claim 14 ln3, add -- , -- after the term supply
Claim 14 ln4, add -- , -- after the term controller

Claim 16 ln2, “the regulator input” lacks antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller further configured to measure a current through the LED must be shown or the feature(s) canceled from the claim(s) 5.  No new matter should be entered.
Currently, Fig. 1 illustrates controller (uC) measuring a voltage drop of the current source.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Archibald (US 2010/0327835).
Regarding Claim 1, Archibald teaches an LED driver (Fig. 2) for driving at least one LED (Fig. 2: 215), the LED driver comprising - a current source (Fig. 2: 232) configured to generate an LED drive current (Fig. 3: ILED controls by transistor), and - a power supply (Fig. 2: 207, 208, 216, 220, 202) configured to provide a power supply output voltage (Fig. 2: Vout) to the current source, the LED driver further comprising a controller (Fig. 2: 238, 240, 242, 244, 246, 250) configured to measure a voltage drop ([0023] “these systems have used the voltage at the output of the current sources at node 228 as a feedback point for the regulator”) over the current source and to generate a feedback signal (Fig. 2: Vref) in response to the measured voltage drop, the power supply comprising a power supply regulator (Fig. 2: 202) configured to regulate the power supply output voltage of the power supply between a minimum power supply output voltage and a maximum power supply output voltage ([0026] “voltage window between the reference voltages VHIGH and VLOW…The counter/stepping algorithm 246 controls the reference voltage provided by the DAC 250 to cause the voltage at the bottom of a lowest voltage node of the plurality of LED strings 204 to remain between the high reference voltage and the low reference voltage The DAC 250 output can be moved up and down to the required level by digital control signals provided from the counter/stepping algorithm 246 to the required level by a digital control scheme based upon information gained from monitoring the channel voltages at the bottom of each LED string 204”), the power supply regulator comprising a power supply regulator input (Fig. 2: input terminals of Vref), wherein the feedback signal is provided by the controller to the power supply regulator input.
Archibald does not explicitly teach in Fig. 2, the controller being configured to provide the feedback signal in a range from a first feedback signal value representing a minimum power supply output voltage to a second feedback signal value representing a maximum power supply output voltage, wherein the regulator is configured to, when receiving no feedback signal from the controller, control the power supply to provide the minimum power supply output voltage, wherein the controller is configured to at a start-up provide the feedback signal at the first feedback signal value, and wherein the power supply regulator is configured to, in response to receiving the first feedback signal value, control the power supply to provide the minimum power supply output voltage.  However, [0026] teaches “The DAC 250 output can be moved up and down to the required level by digital control signals provided from the counter/stepping algorithm 246 to the required level by a digital control scheme based upon information gained from monitoring the channel voltages at the bottom of each LED string 204”; (Fig. 3: 318, 310); [0048] “switching converter implemented within, for example, the circuit of FIG. 2, may switch at low current levels to maintain the output voltage at desired levels even when the LEDs are turned off”; (Fig. 12).  It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to combine the teachings of Archibald in order to allow the power supply to provide a min power when no feedback signal is available in order to keep the converter active since accurate current maintained within the converter enables extremely short LED on time even when the on time is much shorter than the switching converter response time.  Thus, overshoot can be 

Regarding Claim 2, Archibald  teaches the LED driver according to claim 1, wherein a power supply terminal (Fig. 2: input (+) of 238) of the controller (Fig. 2: 238, 240, 242, 244, 246, 250) is connected to a power supply output (Fig. 2: output of 208) of the power supply to be powered by the power supply output voltage, the LED driver being configured to: start an operation (Fig. 12: 1202) of the power supply when a power supply input voltage (Fig. 2: Vin) to power the power supply is applied to the power supply, the starting of the operation of the power supply providing that the power supply output voltage rises, start an operation (Fig. 3: 312) of the controller when the power supply output voltage has risen to a minimum level (Fig. 3: Vlo) required to power the controller, the controller being configured to initially provide the first feedback signal value representing (Fig. 3: value at 318) the minimum power supply output voltage, when the controller has been powered-up from the power supply output voltage.

Regarding Claim 3, Archibald  teaches the LED driver according to claim 1, wherein the regulator comprises a regulator input circuit (Fig. 4: 202 having internal circuits), electrically connected to the regulator input and configured to set the regulator input to the first feedback signal value when receiving no feedback signal ([0048] “switching converter implemented within, for example, the circuit of FIG. 2, may switch at low current levels to maintain the output voltage at desired levels even when the LEDs are turned off”).

Regarding Claim 4, Archibald teaches the LED driver according to claim 1, wherein the controller is further configured to: measure a voltage over the at least one LED (Fig. 2: 215), Fig. 2: 240 compares measured voltage to Vlo) of the voltage over the LED, and increase the value of the feedback signal (Fig. 2: 318) when the voltage over the LED is below the minimum expected value.

Regarding Claim 10, Archibald teaches the LED driver according to claim 1, wherein the controller is configured to compare the measured voltage drop (Fig. 2: 228) over the current source with a threshold value (Fig. 2: Vlo, Vhi), and to increase the value of the feedback signal when the measured voltage drop is below (Fig. 3: 312) the threshold value, the regulator being configured to drive the power supply to increase the power supply output voltage (Fig. 3: 318) in response to an increase in the value of the feedback signal.

Regarding Claim 11, Archibald teaches the LED driver according to claim 1, wherein the controller is configured to compare the voltage drop (Fig. 2: 228) over the current source to an upper threshold (Fig. 2: Vhi) and reduce the power supply output voltage (Fig. 3: 310) when exceeding the upper threshold.

Regarding Claim 12, Archibald teaches the LED driver according to claim 1, wherein the feedback signal comprises an analogue feedback signal (Fig. 2: 250).  

Regarding Claim 14, Archibald teaches a method of driving at least one LED (Fig. 2: 215), the method comprising: - generating by a current source (Fig. 2: 232) an LED drive current (Fig. 3: ILED controls by transistor), and - providing by a power supply (Fig. 2: 207, 208, 216, 220, 202) a power supply output voltage (Fig. 2: Vout) to the current source, measuring by a controller (Fig. 2: 238, 240, 242, 244, 246, 250) a voltage drop ([0023] “these systems have used the voltage at the output of the current sources at node 228 as a feedback point for the regulator”) over the current source and generating by the controller a feedback signal (Fig. 2: Vref) in response to the measured voltage drop, regulating by a power supply regulator (Fig. 2: 202) the power supply output voltage of the power supply between a minimum power supply output voltage and a maximum power supply output voltage ([0026] “voltage window between the reference voltages VHIGH and VLOW…The counter/stepping algorithm 246 controls the reference voltage provided by the DAC 250 to cause the voltage at the bottom of a lowest voltage node of the plurality of LED strings 204 to remain between the high reference voltage and the low reference voltage The DAC 250 output can be moved up and down to the required level by digital control signals provided from the counter/stepping algorithm 246 to the required level by a digital control scheme based upon information gained from monitoring the channel voltages at the bottom of each LED string 204”), the power supply regulator comprising a power supply regulator input (Fig. 2: input terminals of Vref), providing by the controller the feedback signal to the power supply regulator input. 
Archibald does not explicitly teach in Fig. 2, providing by the controller the feedback signal in a range from a first feedback signal value representing a minimum power supply output voltage to a second feedback signal value representing a maximum power supply output voltage, controlling the power supply to provide the minimum power supply output voltage when receiving no feedback signal from the controller, providing by the controller at a start-up the feedback signal at the first feedback signal value, and controlling by the power supply regulator, in response to receiving the first feedback signal value, the power supply to provide the minimum power supply output voltage. However, [0026] teaches “The DAC 250 output can be moved up and down to the required level by digital control signals provided from the counter/stepping algorithm 246 to the required level by a digital control scheme based upon information gained from monitoring the channel voltages at the bottom of each LED string 204”; (Fig. 3: 318, 310); [0048] “switching converter implemented within, for example, the circuit of FIG. 2, may switch at low current levels to maintain the output voltage at desired levels even when the LEDs are turned off”; (Fig. 12).  It would 

Regarding Claim 15, The method according to claim 14, further comprising: starting an operation (Fig. 12: 1202) of the power supply when a power supply input voltage (Fig. 2: Vin) to power the power supply is applied to the power supply, the starting the operation of the power supply providing that the power supply output voltage rises, starting an operation (Fig. 3: 312) of the controller when the power supply output voltage has risen to a minimum level (Fig. 3: Vlo) required to power the controller from the power supply output voltage, initially providing by the controller the first feedback signal value representing the minimum power supply output voltage (Fig. 3: 318), when the controller has been powered-up from the power supply output voltage.

Regarding Claim 16, Archibald teaches the method according to claim 14, further comprising setting the regulator input (Fig. 4: 202 having internal circuits) to the first feedback signal value when receiving no feedback signal ([0048] “switching converter implemented within, for example, the circuit of FIG. 2, may switch at low current levels to maintain the output voltage at desired levels even when the LEDs are turned off”).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archibald as applied to claim 1 in view of Wu (US 2011/0019446).
Regarding Claim 13, Archibald teaches the LED driver with all the limitations as claimed in claim 1 except wherein the feedback signal comprises a digital feedback signal.
Wu is in the field of lighting (abstract) and teaches the feedback signal comprises a digital feedback signal (Fig. 1: FB provided by 155).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Archibald with a digital feedback signal as taught by Wu in order to provide isolated feedback signal to control the primary current [Wu 0030] since the optocoupler can be used to accurately feedback the load change in the system [Wu 0036].
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections above and in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Henry Luong/Primary Examiner, Art Unit 2844